Citation Nr: 0202921	
Decision Date: 03/28/02    Archive Date: 04/04/02

DOCKET NO.  91-46 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for an acquired 
psychiatric disability, to include alcoholism, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from June 1967 to 
December 1968.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

By way of brief history, the Board remanded the veteran's 
claim to the RO in March 1992, March 1994, and May 1996 for 
additional development.  The latter two remands concerned 
inextricably intertwined issues that had been raised (i.e., 
service connection for alcoholism as secondary to service-
connected schizophrenia and whether a March 1977 RO decision 
was clearly and unmistakably erroneous in reducing the rating 
for the veteran's service-connected schizophrenia from 30 to 
10 percent).  

In a September 1998 decision, the RO determined that 
alcoholism was part of the veteran's service-connected 
psychiatric disability and assigned a 50 percent rating, 
which it recharacterized as a bipolar disability with alcohol 
dependence.  (In view of the changing diagnoses, the Board 
has styled the issue on appeal as increased rating for an 
acquired psychiatric disability, to include alcoholism).  

In April 1999, the Board entered a decision in this case.  
The Board determined that the March 1977 RO decision was 
clearly and unmistakably erroneous in reducing the rating for 
the veteran's then service-connected schizophrenia from 30 to 
10 percent.  The Board also denied an increase in the 
veteran's 50 percent rating for his service-connected 
acquired psychiatric disability, to include alcoholism.  The 
veteran appealed this decision, as to the increased rating 
issue, to the United States Court of Appeals for Veterans 
Claims (hereinafter the "Court").  In February 2000, the 
Court issued an Order which vacated the April 1999 Board 
decision, in part, as to the issue of an increased rating for 
the veteran's acquired psychiatric disability, to include 
alcoholism, and remanded the case to the Board pursuant to 
38 U.S.C.A. § 7252(a) (West 1991), in accordance with a Joint 
Motion to remand the Board decision filed in February 2000.  

In September 2000, the Board entered a decision remanding the 
veteran's claim to the RO for additional development.  In 
October 2001, the veteran filed a petition for extraordinary 
relief in the nature of mandamus with the Court.  The Court 
dismissed the motion as moot in December 2001.  In any event, 
the development requested has been completed, and the appeal 
is again before the Board.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  During the relevant period prior to June 29, 1995, the 
veteran's acquired psychiatric disability, to include 
alcoholism, was productive of no more than considerable 
impairment of social and industrial adaptability according to 
the rating criteria in effect prior to November 7, 1996; and 
was productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships according to the rating criteria 
effective on and after November 7, 1996.  

3.  From June 29, 1995, to June 11, 1997, the veteran's 
acquired psychiatric disability, to include alcoholism, was 
productive of symptomatology such as to produce severe 
impairment of social and industrial adaptability, according 
to the rating criteria in effect prior to November 7, 1996.  

4.  For the period beginning June 12, 1997, the veteran's 
acquired psychiatric disability, to include alcoholism, is 
productive of no more than considerable 

impairment of social and industrial adaptability according to 
the rating criteria effective prior to November 7, 1996; and 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships according to the rating criteria effective on 
and after November 7, 1996.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for an acquired psychiatric disability, to include 
alcoholism, prior to June 29, 1995, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.132, Diagnostic Codes 9204, 9206 (1996).

2.  The criteria for an evaluation of 70 percent for an 
acquired psychiatric disability, to include alcoholism, for 
the period from June 29, 1995, to June 11, 1997, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 4.132, Diagnostic Codes 9204, 9206 (1996); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Codes 9204, 9432 (2001).  

3.  The criteria for an evaluation in excess of 50 percent 
for an acquired psychiatric disability, to include 
alcoholism, for the period beginning June 12, 1997, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.132, Diagnostic Codes 9204, 9206 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9204, 9432 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  In addition, prior to the RO's most 
recent consideration of the veteran's claim, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO has informed the veteran of 
the criteria for an increased rating for his acquired 
psychiatric disability, and of the evidence needed to 
substantiate his claim.  The veteran has also been provided 
with notice of the VCAA, and a VA examination to determine 
the degree of severity of his disability.  The veteran has 
not identified, and the Board is not aware of, any 
outstanding evidence which could be obtained to substantiate 
his claim.  In sum, the facts pertinent to this claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  

I.  Factual Background

A review of the evidence reflects that, in an August 1969 
rating decision, the veteran was service connected for 
schizophrenia and awarded a 50 percent disability rating.  
Subsequently his rating was reduced to a 30 percent level, 
which remained in effect for many years.  

VA hospital records reflect that the veteran was hospitalized 
for detoxification in early 1991; at discharge alcohol 
dependence and paranoid disorder were diagnosed.

The veteran's current claim seeking an increased evaluation 
for his service connected disability was received in May 
1991.  

A report of VA examination, dated in October 1992, reflects 
the examiner's report that the veteran, who had a 
longstanding problem with alcohol, had not followed through 
with his prior treatment for alcoholism.  It was noted that 
the veteran was now practicing law successfully but also 
continued to drink three to four six-packs weekly.  The 
veteran claimed his drinking was not interfering with his 
work.  He admitted remaining suspicious of people and not 
getting along with others.  The examiner indicated the 
veteran was in absolutely no distress and appeared neither 
anxious nor depressed.  It was reported that there was no 
evidence whatsoever of any psychosis or schizophrenia.  The 
examiner did not believe the veteran's suspiciousness 
warranted a diagnosis.  The veteran readily admitted drinking 
too much and not seeking treatment for his alcoholism.  The 
examiner opined that the veteran's mildly paranoid thinking 
was possibly secondary to his drinking, but was not severe in 
any case.  The diagnosis was that of alcohol dependence and a 
paranoid personality.

Of record, VA clinical records, which reflect the veteran was 
enrolled in a substance abuse program in July 1993 and 
subsequently began participating in group therapy support 
meetings.  In December 1993, the veteran acknowledged being 
an alcoholic but indicated he was maintaining his sobriety.  
In January 1994, the veteran indicated he was maintaining his 
sobriety and also reported that work was picking up for him, 
as he had won some favorable decisions in the past months.  
It was also reported that he was involved in a relationship 
with a married woman.  In February 1994, the veteran reported 
that his law practice was coming along and that he was doing 
ok.  In April 1994, the veteran began missing his weekly 
group appointments.  When called, he reported that he had 
been busy working.  The veteran discontinued his group in 
April 1994.  

A VA social survey report, dated in May 1995, reflects that 
the veteran's first drinking experience was at age 15, and 
that he began drinking regularly during his military service 
to alleviate boredom.  (The veteran in a letter of October 
1995 challenged this statement.)  It was reported that after 
he became an attorney in 1979, he worked for the public 
defender's office for eight years.  He had a DWI in 1982 and 
attended a private rehabilitation program.  The veteran 
reported that by 1988, he felt burnt out and resigned his 
position.  The veteran reportedly began working with a 
private attorney in 1988 but was drinking daily and was 
unable to attract any new clients, so he left the position by 
1990.  The veteran reported that he worked sporadically for 
the next few years, but continued to have problems attracting 
clients or earning enough income and continued drinking 
daily.  He also reported that he continued to feel different 
from other people, had difficulty socializing, and had 
daydreams or periods of dissociation.  Currently, the veteran 
indicated having some income, having some friends, and that 
he had scheduled a trip to England with a female friend.  It 
was noted that the veteran had sought no medical treatment 
since his hospitalization in 1991.  The impression was that 
the veteran's history of alcohol abuse had had a significant 
impact on his ability to perform his employment duties.  

The veteran was examined for VA purposes in June 1995.  The 
examination report notes that the veteran was scarcely able 
to make a living at his law practice, and that he was 
drinking at least two six-packs of beer a day and had not 
sought any treatment as he did not think it was helpful.  The 
veteran reported being more suspicious of people, but the 
examiner stated that he saw no evidence that this was of a 
delusional degree.  The examiner commented that the previous 
diagnosis of a paranoid personality appeared correct and that 
the veteran demonstrated little motivation to stop drinking.  
He indicated there was absolutely no evidence observed to 
indicate the veteran was psychotic.  It was reported that 
although the veteran had some paranoid thoughts and abused 
alcohol, this would not justify a diagnosis of schizophrenia 
or a paranoid delusional state.  The diagnosis was that of a 
long history of alcohol abuse and dependence, and a history 
of schizophrenia in remission.  

In February 1997, the veteran was examined by a board of two 
VA examiners.  The examination report reflects that the 
veteran's pattern of alcohol consumption began in service 
accompanied by feelings of anxiety.  It worsened when he had 
what appeared to be grandiose thoughts about his intellectual 
powers and abilities.  The veteran continued the pattern of 
alcohol consumption after service, related to controlling 
anxiety and feelings of grandiosity.  It was reported that 
although the veteran had maintained a law practice, he was 
currently unable to attract any clients at all.  The veteran 
reported periods of racing thoughts and a belief in 
intellectual prowess interspersed with periods of feeling 
very depressed and having a severe decline in energy.  He 
indicated that these episodes occurred even outside the 
context of alcohol consumption.  The veteran was noted to be 
drinking about five beers daily and he reported occasionally 
drinking in the morning, particularly if he was feeling 
anxiety or feeling that others were plotting against him.  
The veteran indicated he was currently practicing law but had 
no clients during the past year, was recently evicted from a 
prior living situation and was now living with a cousin, on 
whom he was dependent for food and shelter.  

The examiners opined that the veteran appeared to be 
suffering from bipolar disorder.  It was stated that the 
original diagnosis of schizophrenia in service was incorrect 
by today's standards, but understandable in the context of 
that time.  It was also opined that the veteran's pattern of 
alcohol use was more than anything an attempt to self-
medicate, and that while it had caused some impairment, the 
most likely culprit for the veteran's rather difficult 
struggle with his career and interpersonal relationships 
related to his bipolar disorder.  The diagnosis was a bipolar 
disorder, most recent episode mixed, severe, and alcohol 
dependence.  The current global assessment of functioning 
(GAF) score was 40, with an assignment of a GAF of 40 for the 
past year.  

Additional VA clinical records reflect that in April 1997, 
the veteran sought treatment for detoxification for 
alcoholism.  Later in April 1997, the veteran completed 
detoxification and was reported as sober.  He was enrolled in 
a treatment program, and prescribed medication.  He reported 
that his thoughts were less racing.  A clinical record, dated 
in May 1997, notes the veteran's report that he felt less 
paranoid, and was able to talk with people without thinking 
they were planning things behind his back.  The assessment 
was that the veteran's thoughts seemed more organized, less 
paranoid, and with better insight.  

VA clinical records also reflect that in June 1997, the 
veteran denied any current drug or alcohol use and reported 
that other people had commented that he seemed much better 
since beginning his current medication.  The veteran reported 
having clearer thinking and being more focused.  In July 
1997, the veteran reported that he was continuing to do well, 
that his thoughts were more organized, and that he felt 
better.  He denied any current alcohol use and also denied 
any side effects from medication.  The veteran indicated he 
was working, although he reported having anger-related 
outbursts directed at clients when they appeared to be 
questioning his truthfulness.  A clinical record, also dated 
in July 1997, indicates the veteran was feeling some 
financial stress as he had not been paid in some time and was 
not really generating any work at present.  

Thereafter, the RO received additional VA clinical records 
associated with the veteran's treatment from 1997 to 2001.  
These records reflected the veteran's intermittent 
depression, mania, and suicidal ideations without plan or 
intent.  In particular, a November 1997 record notes the 
veteran to be a high functioning schizophrenic lawyer with 
alcoholic dependence.  In January 1998, the veteran reported 
intermittent suicidal thoughts without plan or intent, as 
well as being depressed following the holidays.  In February 
1998, the veteran again reported feeling a little suicidal.  
In May 1998, the veteran was reported as well groomed, with 
organized thinking and appearance, and was reported as 
appearing high functioning.  In June 1998, the veteran 
reported some intermittent suicidal ideations and feeling 
depressed.  A record in October 1998, reflects the veteran's 
report that he had been talking to himself, but that as for 
his mania and depression he was doing well.  

In April 1999, the veteran reported that he was doing well, 
both in respect to relationships with other individuals and 
work.  There was no finding of mania and affect was reported 
to be good.  A September 1999 record reflects no reported 
problems.  The veteran reported his mood was stable and he 
was functioning adequately at work.  In November 1999, the 
veteran reported his depression was controlled and he was 
functioning well at work.  There were no psychotic symptoms 
reported.  

A report of VA examination, dated in November 2000, reflects 
the veteran's report that his symptoms were mainly those 
which involved him being in a frenzy and doing lots of 
pacing.  In addition, he also reported having "flights of 
fancy," and having little dramas that would erupt in his 
life.  In terms of depressive symptoms, the veteran reported 
frequent feelings of worthlessness, suicidal ideation, and 
some real fear of what would happen next, which he described 
as paralyzing.  The veteran indicated that his mood had been 
flat, and he felt distant, often as if he were not reacting 
to people but observing.  He described his appetite as not 
being good, although he didn't report any significant weight 
gains or loss.  The veteran reported his sleep as being 
pretty good, memory as excellent, and concentration good 
unless he had a frenzy of thoughts.  He indicated he had had 
ongoing suicidal ideation over the previous four to five 
months, without intent or plan.  He also denied any current 
homicidal ideation, intent or plan.  The veteran reported 
having attempted suicide in 1991/1992.  

In addition, the veteran was noted to be employed full-time 
as a lawyer in a group practice.  He reported no significant 
relationships, and that he spent most of his free time 
watching television or reading.  The veteran reported 
drinking a six-pack of 16-ounce beers plus something else if 
it were available.  He described the use of alcohol as 
bringing him out of his mood's deep lows and possibly 
stimulating manic episodes.  

On mental status examination, the veteran was noted to be 
disheveled in appearance, with a slight body odor, suggesting 
some difficulty attending to activities of daily living.  
Speech was clear, logical, and goal directed.  There was no 
tangentiality, circumstantiality, or other evidence of 
psychotic thought processes.  He denied auditory or visual 
hallucinations, and any history of panic attacks although he 
reported experiencing anxiety at times.  In his assessment of 
the veteran, the examiner noted that in terms of diagnostic 
criteria, the veteran clearly reported symptoms consistent 
with some of the depressive symptoms of post traumatic stress 
disorder and some consistent with manic episodes.  However, 
the degree of cycling between episodes remained unclear.  The 
examiner also noted that the veteran reported symptoms 
consistent with alcohol dependence, which had led to both 
legal and work-related problems.  In conclusion, the examiner 
opined that the veteran continued to manifest symptoms 
consistent with bipolar disorder and alcohol dependence.  The 
examiner opined that bipolar disorders were not usually 
linked to the development of alcoholism, but that each was a 
separate diagnosis.  The veteran's global assessment of 
functioning was reported as 60.  

Subsequently, VA clinical records, dated in March and 
September 2001, do not reflect complaints of suicidal 
ideation, depression, or manic symptoms.  The veteran was 
noted to be stable on current medications and "doing well."  
He was also noted to be involved in a romantic relationship 
at work which he felt very good about and to be attending 
work regularly.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (2001); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating a service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (2001).  In 
Karnas, supra, the Court held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.

The Board notes that the veteran was advised of the former 
criteria in the original statement of the case, dated in July 
1991.  He has also been advised of the new criteria in a 
September 1998 supplemental statement of the case.  The RO 
has evaluated the veteran's claim under both the former and 
new rating criteria.  

Under the former criteria used to evaluated schizophrenia or 
bipolar disorder, a 50 percent rating is warranted when there 
is considerable impairment of social and industrial 
adaptability.  A 70 percent rating is warranted when the 
symptoms are less than those for a 100 percent rating but 
nonetheless produce severe impairment of social and 
industrial adaptability.  A 100 percent rating is warranted 
when there are active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  
38 C.F.R. § 4.132, Diagnostic Codes 9204, 9206 (1996).

Under the new criteria, a 50 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted under 
the new criteria where the disorder is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § 4.130, Diagnostic Codes 9204, 9432 (2001).  

The GAF Scale involves psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  A score of 31-40 reflects major 
impairment in several areas such as work, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A score of 
51-60 involves moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, Washington, 
DC, American Psychiatric Association, 1994.

With respect to the alcoholism, which has been incorporated 
into the grant of service connection, the Board observes that 
the language of 38 U.S.C. § 1110, as amended by the Omnibus 
Budget Reconciliation Act of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-1351, provided that "no 
compensation shall be paid if the disability is a result of 
the veteran's ... abuse of alcohol or drugs."  In February 
2001, the U.S. Court of Appeals for the Federal Circuit held 
that 38 U.S.C. § 1110 did not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. Feb. 2, 2001), petition denied for panel 
rehearing and rehearing en banc No. 99-7199 (Fed. Cir. Oct. 
16, 2001) (en banc).  

In evaluating the medical evidence, the Board notes that 
clinical records and examination reports document the 
veteran's alcoholism and intermittent symptomatology 
associated with his psychiatric disability.  In particular, 
an October 1992 examination report documented that the 
veteran was practicing law successfully, but suspicious of 
people, and had problems getting along with others.  
Thereafter, clinical records dated from July 1993 to April 
1994, reflect the veteran's continued success practicing law, 
and his involvement with a woman.  There were no reports of 
severe social problems.  A social survey dated in May 1995, 
noted the veteran's report of having some income, having some 
friends, and that he was scheduling a trip to England with a 
female friend.  

Thereafter, a June 29, 1995, examination report documents 
that the veteran was scarcely making a living at his law 
practice, that he was drinking at least two six-packs a day, 
and he was more suspicious of people.  Subsequently, a 
February 1997 examination report noted that examiners had 
found the veteran to suffer from severe bipolar disorder with 
a GAF of 40.  The GAF score was noted to reflect the 
veteran's medical state for the past year.  In April 1997, 
the veteran entered treatment for detoxification for 
alcoholism.  A clinic record, dated on June 12, 1997, 
reflected that the veteran had completed the program, and 
that he was reporting clearer thinking and was more focused.  
The veteran also reported that people had commented that he 
appeared much better.  

In evaluating a psychiatric disability, two of the most 
important determinants of disability are time lost from 
gainful work and a decrease in work efficiency.  See 
38 C.F.R. § 4.130 (1996).  As such, the Board finds that the 
veteran's disability prior to June 29, 1995, does not warrant 
an increased rating to 70 percent or 100 percent under either 
the former or new criteria.  In this respect, the medical 
evidence during this period does not reflect total or severe 
impairment of social and industrial adaptability; 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; or active psychotic manifestations.  

On the other hand, that evidence which reflects the veteran's 
psychiatric status from June 29, 1995, to June 11, 1997, is 
at least in equipoise as to whether the veteran's acquired 
psychiatric disability, to include alcoholism, reflects 
severe impairment of social and industrial adaptability.  
Accordingly, a 70 percent evaluation is warranted under the 
former criteria and the new criteria need not be considered.  
With respect to whether the veteran warrants a 100 percent 
rating under either the former or new criteria for the noted 
period, the Board finds that the medical evidence does not 
reflect total social and occupational impairment to warrant 
such an increase.  

Finally, with respect to the medical evidence from June 12, 
1997, the Board notes that clinical records document the 
veteran's treatment with therapy and medication for alcohol 
dependence and control of depressive symptoms, as well as 
intermittent mania and suicidal ideations.  A November 2000 
examination report reflected that the veteran complained of 
recurring symptoms of depression and suicidal ideation.  The 
examiner reported a GAF score of 60, reflective of moderate 
impairment.  Subsequently, clinical records dated in March 
and September 2001 reflect the veteran to be employment as a 
full-time attorney with a law firm, and involved in a 
romantic relationship at work.  

The Board is aware that the veteran's representative in this 
instance has argued that the mere fact the veteran has 
complained of suicidal ideations is enough on its face to 
warrant an increase to 70 percent.  The Board notes, however, 
that suicidal ideation is just one of a number of symptoms 
for consideration in determining whether the veteran's 
disability is reflective of such occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking or mood.  

In this case, the evidence from June 12, 1997, reflects that 
while the veteran has struggled with intermittent depression, 
suicidal ideations, mania, and other symptomatology, he has 
been able to function on an occupational and social level 
such that he has remained employed and has not evidenced 
severe social impairment.  In addition, the evidence does not 
reflect chronic deficits in judgment, thinking, or speech, 
and there have been no reports of panic attacks, impaired 
impulse control, obsessive rituals, or spatial 
disorientation.  Furthermore, the veteran has not been 
diagnosed as psychotic.  As such, the Board concludes that 
the veteran does not warrant an increased rating to either 70 
percent or 100 percent under the former or new criteria, 
during the period beginning on June 12, 1997.  

The Board has considered whether this case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2001).  In this respect, there is no evidence 
that the veteran's acquired psychiatric disability has 
necessitated frequent periods of hospitalization, that it 
produces marked impairment of employability or that the 
manifestations of the disability are so unusual or 
exceptional as to make application of the regular schedular 
criteria impractical.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

ORDER

An evaluation in excess of 50 percent for an acquired 
psychiatric disability, to include alcoholism, for the period 
prior to June 29, 1995, is denied.  

A rating of 70 percent for an acquired psychiatric 
disability, to include alcoholism, for the period from June 
29, 1995, to June 11, 1997, is granted, subject to the 
criteria applicable to the payment of monetary benefits.  

An evaluation in excess of 50 percent for an acquired 
psychiatric disability, to include alcoholism, for the period 
from June 12, 1997, is denied.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

